DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Claims 1-21 are allowable over the prior art.  However, the claims remain rejected under 35 USC §§101 and 112(b).


Claim Objections
Claim 1 is objected to due to the following exemplary informalities: The recited terminology “a embodied computer processor” is grammatically incorrect.  Applicant is respectfully reminded to review the specification/abstract/ claims/drawings for all informalities.    
Appropriate correction is required.


Claim Rejections – 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.

These claims are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites at a very high level mathematically pre-processing / manipulating individual data items (e.g., via a pair of neural networks as an generative adversarial network mechanism), then storing/retrieving such data items.  Thus, the claims recite a series of mathematical steps that are not explicitly tied to a practical application. 


Regarding independent claim 1: 
Statutory Category:  Yes, recites a series of steps executed (therefore a process).
 
Step 2A, Prong 1 (Judicial Exception Recited?):  Yes.  The claim recites a series of steps directed to processing/preprocessing data via a pair of neural networks, encapsulating, compiling and storing such processing/preprocessed data (e.g., manipulating and storing the data), then retrieving/presenting the data.  
The claim encompasses performing mathematical operations on data, i.e., processing toe data via a generative adversarial network mechanism, which involves the use of / processing via a pair of neural networks.  These concepts, under a broadest reasonable interpretation, encompass the solving of a math problem (i.e., using a multi-step mathematical concept for manipulating data elements).  Use of a mathematical concept integrated into a practical application may represent patent eligible subject matter, but the mere solving of a math problem is considered an abstract idea.
It is further noted that generic hardware is also claimed.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of mathematical calculations or relationships but for the recitation of generic components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
Other than reciting additional generic elements, such as processors and storage, nothing in the claim precludes its characterization as a mathematical concept.  For example, the claim encompasses the performance of mathematical operations/steps based upon mathematical relationships (i.e., processing data via a pair of neural networks) to manipulate/transform data values and subsequently store/retrieve those transformed values.  These limitations are therefore reasonably characterized as encompassing mathematical concepts (i.e., an abstract idea).  
Accordingly, the claim recites an abstract idea.  I.e., these limitations encompass a mathematical concept (an abstract idea).  

Step 2A, Prong 2 (Integrated into a Practical Application?):  No.  The claim recites a series of steps directed to processing/preprocessing data via a pair of neural networks, further manipulating the data via encapsulation and compiling, then subsequently storing and retrieving the processed/preprocessed data.  Under a broadest reasonable interpretation, other than reciting additional generic computing elements, such as processors and storage, nothing in the claim precludes characterization as a mathematical concept.  
The computing elements are recited at a high-level of generality such that the claim amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea (e.g., the mere use of a generative adversarial network mechanism).  Therefore, the claim is directed to an abstract idea. 

Step 2B (Inventive Concept Provided?):  No.  As discussed with respect to Step 2A, the elements in the claim amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components (e.g., a processor and memory) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Therefore, the claim is not patent eligible, and is reasonably rejected under 35 USC §101.  


Claims 2-21 depend upon claim 1, and do not correct the issues set forth above.  Dependent claims 2-21 also recite further mathematical operations (calculations and/or manipulation/preprocessing of data / data values), and therefore are also rejected as claiming abstract, mathematical concepts.  

Therefore, the claims are not patent eligible, and were reasonably rejected under 35 USC §101.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1:  
In lines 3-4 of page 61, it is unclear what an “embodied computer processor” is.
In lines 16-18 is unclear what is meant by the claimed expression “a good pattern or a bad pattern”.  There is no guidance in the claims as to how one skilled in the art determines the metes/bounds of the terminology.  Whether a pattern is good/bad appears to be an arbitrary decision that depends on the one making such decision. 
Lines 19-20 recite a requirement to perform an encapsulation process that results in encapsulated data.  There is no guidance as to what this encapsulation process is / entails (i.e., the metes/bounds of the terminology).  The claimed encapsulation appears to be an arbitrary decision that depends on the one making such decision (as to what is performed, and what the resultant encapsulated data is).
Lines 1-2 of page 62 recite a requirement to perform a compiling process that results in compiled data.  There is no guidance as to what this compiling process is / entails (i.e., the metes/bounds of the terminology).  The claimed compiling appears to be an arbitrary decision that depends on the one making such decision (as to what is performed, and what the resulting “compiled” data is).
In line 9, it is unclear as to what “the compiled pattern” refers.  Line 2 indicates that there are a plurality of such patterns.  Therefore, it is unclear which pattern is being presented.
Therefore, the scope of the claim is ambiguous.


Claims 2-21 depend upon claim 1, and do not correct the issues set forth above.   Therefore, these claims are likewise rejected.  


Further regarding claim 8:  The claim recites “a bad pattern”.  There is no guidance in the claims as to how one skilled in the art determines the metes/bounds of the terminology.  Whether a pattern is bad appears to be an arbitrary decision that depends on the one making such decision.  Therefore, the scope of the claim is ambiguous.  


Further regarding claim 9:  The claim recites “a pattern evolving process”.  There is no guidance in the claims as to how one skilled in the art determines the metes/bounds of the terminology.  The claimed process appears to be an arbitrary decision that depends on the one making such decision (as to what is performed, and what the result is).
Therefore, the scope of the claim is ambiguous.  


Further regarding claim 10:  First, there is a lack of antecedent basis for “the further pattern (which does not appear to be in parent claim 1).
Additionally, the claim recites “a pruning process” for “deletes portions”.  There is no guidance in the claims as to how one skilled in the art determines the metes/bounds of the terminology.  The claimed process appears to be an arbitrary decision that depends on the one making such decision (as to what is chosen to be deleted).  E.g., how does one skilled in the art consistently determine what “portion” is to be deleted.
Therefore, the scope of the claim is ambiguous.  


Claim 11 depend upon claim 10, and does not correct the issues set forth above.   Therefore, this claim is likewise rejected.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Li, Hongyang, et al., “Neural Network Encapsulation”, ECCV 2018, European Conference on Computer Vision, Munich, Germany, online:  October 6, 2018, pp. 266-282.
A capsule is a collection of neurons which represents different variants of a pattern in the network (Abstract); Master branch and aide branch, which replenishes the master based on pattern variants encoded in other lower capsules (Abstract); Generation of the output capsule (page 268, Fig. 1 (b)); Training and optimization of capsule learning, and passing on the pattern information from lower capsules (page 269, 1st paragraph under section 2.2 Agreement Routing Analysis in CapNet); Agreement routing where higher capsules should be activated if there is good ‘agreement with lower counterparts (page 273, 1st paragraph under sect. 3.2 Network Regularization by Feedback Agreement). 

Garciarena, Unai, et al., “Evolved GANs for generating Pareto set approximations”, GECCO ‘18, Kyoto, Japan, July 15-18, 2018, pp. 434-441.
In machine learning, generative models are used to create data samples that mimic the characteristics of the training data.  Generative adversarial networks (GNs) are neural-network based generator models that have shown their capacity to produce realistic samples in different domains (page 434, Abstract); A typical GAN comprises two networks, a generator (g), that aims to learn the distribution of real data, and a discriminator (D), that intends to correctly discriminate whether a given input comes from the real data or from the generator (page 434, section 1 Introduction, 3rd paragraph); A GAN contains two subnetworks (page 435, section 3 Generative Adversarial Networks, 1st paragraph); Both the generator and the discriminator are implemented as neural networks (page 435, section 3 Generative Adversarial Networks, 2nd paragraph); D is trained to be able to maximize the accuracy of discriminating true from fake samples, while G is trained to product perfect reproductions of the true samples (page 436, 2nd full paragraph). 

Bousmalis, Konstantinos, et al., “Unsupervised Pixel-Level Domain Adaptation with Generative Adversarial Networks”, arXiv, Cornell University Archive, document no. arXiv:1612.05424v2, August 23, 2017, 15 pages.
To train our model, we employ a generative adversarial objective to encourage G to produce images that are similar to the target domain images.  Furthermore, the model is augmented by a discriminator function that outputs the likelihood that a given image has been sampled from the target domain.  The discriminator tries to distinguish between ‘fake’ images produced by the generator, and real images from the target domain. (page 2, sect. 3.1 Learning, 1st paragraph); An overview of the model architecture, including a Generator and Discriminator, which discriminates between real and fake images (page 4, Figure 2). 

Arora, Sanjeev, et al., “Generalization and Equilibrium in Generative Adversarial Nets (GANs)”, PLMR 70, Sydney, Australia, August 2017, 9 pages.
Train a generator deep net, which helps to train a discriminator deep net (page 1, 2nd paragraph of section 1. Introduction); Generator is often a neural network in practice (page 2, 1st paragraph under section Generators and discriminators). 

Ghosh, Arnab, et al., “Multi-Agent Diverse Generative Adversarial Networks”, arXiv, Cornell University Archive, document no. arXiv:1704.02906v2, March 9, 2018, 17 pages.
Multi-agent Gan that incorporates multiple generators and one discriminator whereby the discriminator’s functions are to find the real and fake samples and to identify the generator that generated the fake sample (page 1, Abstract). 

Lahiri, Avisek, et al., “Generative Adversarial Learning for Reducing Manual Annotation in Semantic Segmentation on Large Scale Microscopy Images:  Automated Vessel Segmentation in Retinal Fundus Image as Test Case”, CVPRW 2017, Honolulu, HI, July 21-26, 2017, pp. 794-800.
A generator maps latent noise space to realistic images, while a discriminator differentiates between samples drawn from a database and a generator (Abstract); Use of a labelled database (page 794, Figure 1).



US Patents
Hosseini-Asl 					11,106,182
The system may receive recorded speech and generate output text, where output text corresponds to a predicted transcription of speech. It is to be understood that speech-to-text conversion is merely an exemplary application of ASR, and that system may be used to generate a wide variety of output representations that encapsulate the meaning conveyed by recorded speech. (col. 6 lines 37-44).  









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



July 30, 2022